Exhibit 10.38

Picture 1 [catm20181231ex103847b8b001.jpg]

CARDTRONICS PLC

[]  Annual Executive Cash Incentive Plan

The Board of Directors of Cardtronics plc (the “Company”) approved the
Cardtronics plc Fourth Amended and Restated 2007 Stock Incentive Plan and the
Annex to the Cardtronics plc Fourth Amended and Restated 2007 Stock Incentive
Plan (collectively, the “Plan”) on January 18, 2019.  The principal objectives
of the Plan are to provide a means through which the Company can: (i) attract
able persons to serve as employees or directors of the Company; and (ii) provide
such individuals with incentive and reward opportunities designed to enhance the
long term profitable growth of the Company and its Affiliates.  In furtherance
of those objectives, the Compensation Committee (the “Committee”) has adopted
the following [] Annual Executive Cash Incentive Plan (this “AECIP”) to provide
for annual incentive awards pursuant to the Plan. In the event of any conflict
between the AECIP and the Plan, the Plan shall govern.

All capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed to such terms in the Plan.

I.           Participants & Groupings

Members of the Company’s executive leadership team that are designated as
Section 16 Officers are eligible to participate in this AECIP (collectively,
such individuals, the “Participants”).  For purposes of this AECIP, “Section 16
Officers” shall mean the executive officers that have been designated by the
Company as subject to section 16 of the Exchange Act, including any successor
section to the same or similar effect.

Eligibility for, or participation in, this AECIP shall in no way guarantee an
individual’s eligibility for, or participation in, any subsequent year cash
incentive plan, if any.

The AECIP has been designed to include certain performance thresholds and
metrics focused on the Company, Divisions of the Company, and individual
performance to ensure that the Company is measuring and rewarding its executive
leadership team on critical business drivers over which they have
influence.  All AECIP Participants have a portion of their incentive tied to
Global Metrics to align their interests with those of the shareholders.
Participants may also have other incentive targets including Division,
Geographic, or Business Unit financial performance or individual goals specific
to their roles. Each Participant will receive an individual award agreement in
the form attached hereto as Exhibit A, which shall contain the target cash
incentive amount (“Target Incentive”), performance metrics applicable to each
Participant, the weighting of such metrics and the payout percentages at
different levels of achievement of the performance metrics.

II.         Performance Metrics

The AECIP rewards the achievement of performance on key metrics that are
critical to the Company’s continued success. For this AECIP, [Global and
Divisional Metrics could include any of the following on a global or divisional
basis: Total Revenues, Adjusted EBITDA, or Adjusted Free Cash Flow.  Individual
Metrics include measurable performance-based objectives contributing to overall
business performance.]

[]







--------------------------------------------------------------------------------

 



III.        Performance Achievement Levels

A.   Global and Division Metrics:

i.     Each Metric is expressed in terms of “Threshold”, “Target” and “Maximum”
performance levels.  Payout at each performance level for a given Metric shall
be as follows:

a.    performance below the Threshold level will result in no incentive earned
for that Metric;

b.    performance at Threshold level will result in [•]% of the Target Incentive
applicable to such Metric to be earned;

c.    performance at Target level will result in [•]% of the Target Incentive
applicable to such Metric to be earned; and

d.    performance at or above Maximum level will result in a specified
percentage, as set forth in an individual Participant agreement, of the Target
Incentive applicable to such Metric to be earned.

ii.    Exhibit A attached hereto sets forth “Threshold”, “Target” and “Maximum”
for each Metric.

iii.   The weighting for each component of the Metric is set forth in Exhibit A
attached hereto.

iv.   Results will be interpolated on a linear basis between performance levels.

B.   Individual Metrics – performance can range from 0% of the Target Incentive
applicable to individual goals to a percentage of the Target Incentive
applicable to individual goals, set forth in the individual Participant
agreement.

IV.        Payment Conditions

For any earned AECIP to be payable to a Participant, both of the following
conditions must be met:

A.  The Company must be compliant with all material public company regulations
and reporting requirements for its fiscal year.

B.   The Participant must achieve the minimum performance standards established
by his/her superior and/or the Board including understanding and complying with
corporate and functional risk parameters and must have completed required
corporate and compliance training as assigned.

V.          Recoupment of Incentive Compensation Policy a/k/a Clawback policy

The Board has adopted a Recoupment of Incentive Compensation Policy a/k/a the
“Clawback” Policy (as may be amended from time to time, the “Policy”).  This
Policy applies to any incentive earned under this AECIP and all Participants
will be provided a copy of the current Policy and agree in writing (i) to be
bound by the Policy and (ii) not to seek indemnification or contribution from
the Company for any amounts reimbursed or clawed back pursuant to the Policy.





2

--------------------------------------------------------------------------------

 



VI.        Discretion and Administrative Authority

While the intent is to determine bonuses in accordance with the calculations
defined by this AECIP, the Committee retains the discretion to adjust the bonus
determinations for the performance period relative to the performance
targets.  Furthermore, final incentive awards will be determined based on the
funds available.

The Committee shall generally oversee the administration of this AECIP.  The
Committee shall have complete control and authority to determine the rights and
benefits of all claims, demands and actions arising out of the provisions of
this AECIP of any Participant, deceased Participant, or other person having or
claiming to have any interest under this AECIP.  The Committee shall have
complete discretion to interpret this AECIP and to decide all matters under this
AECIP.  Such interpretation and decision shall be final, conclusive and binding
on all Participants and any person claiming under or through any Participant, in
the absence of clear and convincing evidence that the Committee acted
arbitrarily and capriciously.  Any individual serving as a member of the
Committee who is a Participant will not vote or act on any matter pertaining
solely to himself.  When making a determination or calculation, the Committee
shall be entitled to rely on information furnished by a Participant, a
Participant’s estate, or the Company.

VII.      Performance Level Achievement Calculation

The performance levels described in this AECIP represent the Company’s business
as of [•].  The Committee has approved the following categories of adjustments
to actual performance for the purpose of calculating performance under this
AECIP.  In order for an adjustment category below to be applied, the adjustment
must be reversing the impact actually realized and reported in the Company’s
10-K for the [•] fiscal year. However, the Committee will review and approve all
adjustments to actual performance prior to the completion of the calculation of
incentives earned under this AECIP. Certain adjustments may already be
incorporated in certain Metrics, and it is not intended that the same adjustment
be made twice.

[]

VIII.     Taxation

The Company may, in its discretion, require the Participant to pay in cash to
the Company the amount that the Company deems necessary to satisfy its current
or future obligation to withhold federal, state or local income or other taxes
that the Participant incurs as a result of a bonus payout pursuant to this
AECIP.  With respect to any required tax withholding, the Company may withhold
from the Participant’s payment the amount necessary to satisfy its obligation to
withhold taxes at the applicable minimum statutory rate or other withholding
rate, including the maximum rate, as determined by the Committee in accordance
with the Plan.

IX.        Limitation of Employee’s Rights

Nothing contained in this AECIP shall (A) confer upon any person a right to be
employed or to continue in the employ of the Company, (B) interfere in any way
with the right of the Company to terminate the employment of a Participant at
any time, with or without cause and with or without prior notice, without regard
to the effect such discharge would have on the Participant’s interest in this
AECIP, or (C) confer upon any Participant any of the rights of a member or
manager of the Company.

X.          Release

Any payment to any Participant in accordance with the provisions of this AECIP
shall, to the extent thereof, be in full satisfaction of all claims against the
Company and the Committee under this AECIP, and the Committee may require such
Participant, as a condition precedent to such payment, to execute a receipt and
release to such effect.





3

--------------------------------------------------------------------------------

 



XI.        Effective Date and Payment

This AECIP is effective as of [•] for the performance period from [•].  If
bonuses are earned, audited financial results for the year ended will be used to
calculate the bonus payout.  Any payment of bonuses will be made after the
results of the Company’s audit are substantially finalized, but no later than
March [•] of the year following the year to which the bonus
relates.  Participants are required to be employed by the Company or any of its
affiliates through [•] in order to be eligible for payment. Any payments under
the AECIP shall be interpreted to comply with or be exempt from Section 409A of
the Code and the regulations and authoritative guidance promulgated thereunder
to the extent applicable.  In no event whatsoever will the Company, any of its
Affiliates, or any of their respective directors, officers, agents, attorneys,
employees, executives, shareholders, investors, members, managers, trustees,
fiduciaries, representatives, principals, accountants, insurers, successors or
assigns be liable for any additional tax, interest or penalties that may be
imposed on any Participant under Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code.

 

 



4

--------------------------------------------------------------------------------

 



 

Exhibit “A”

Participant Agreement Form



--------------------------------------------------------------------------------